Detailed Action
This office action is in response to the amendment filed on 07/07/2022.

Status of Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	
	
	
	
	

	

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ayala et al. (Publication No.  US 2020/0145032, hereinafter referred as Ayala) in view of Lindoff et al. (Publication No.  US 2020/0296729, hereinafter referred as Lindoff) and further in view of Hannan et al. (Publication No.  US 2018/0070254, hereinafter referred as Hannan).
Regarding Claims 1, 15, and 19, Ayala discloses receiving, by a circuit, an uplink signal generated by a communication device (A process acquire data including an Uplink Interference Metric (UIM) signal [uplink signal] for the focus cell; see figure 7 step 706 & ¶ 0061. The process is performed by a control system; see); 
generating, by the circuit, an estimation of one or more downlink signals generated by one or more transmitters (The process acquires Downlink Power Metric (DLPwr(i)) signal [downlink signal] for each cell [one or more]; see ¶ 0061. The process determines a set of Weighted DL Power (WDP) signals [estimation] from the individual downlink power signals [DPMwr] of the inventoried nearby (e.g., co-sited) cells; see figure 7 step 708 & ¶ 0063.); 
detecting, by the circuit, a passive intermodulation interference in the uplink signal (The process performs Passive Inter-Modulation (PIM) Detection Assessment (PIMDA) to detect the presence of PIM-caused interference; see figure 7 step 712 & ¶ 0078.), 
wherein the passive intermodulation interference is caused by the one or more transmitters, and wherein the passive intermodulation interference is detected by the circuit based on a comparison of characteristics of the uplink signal from the time-domain profile and the frequency-domain profile with the estimation of the one or more downlink signals generated by the one or more transmitters (The UIM signal, the set of WDP signals [one or more transmitter] will be used to generate the set of linear models used by the process 700 to detect PIM-caused interference; see ¶ 0070.), and 
performing, by the circuit, signal conditioning on the signal to reduce the passive intermodulation interference (The process may report the PIMDA score ρ to an operator of the focus cell, who may then decide whether remedial action is appropriate to address the PIN-generated interference; see ¶ 0078.).
Atala fails to disclose that the signal conditioning on the uplink signal; and wherein the one or more transmitters are unassociated with the communication device generating the uplink signal. However, in analogous art, Lindoff discloses that the NW node (e.g. first NW node or second NW node) each may comprise a controller arranged to detect an inter-modulation interference level on the uplink carrier frequency band for a subset of stations of the set of stations; see figure 5 & ¶ 0050. The inter-modulation interference detection will be described from the point of view that a first NW node 501a transmits a DL signal which may interfere with an UL signal to a second NW node 501b; see ¶ 0051. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the mechanism for handling of the intermodulation interference in order to reduce the noise level of the affected receiver and increase the received SNR in the uplink; see ¶ 0006.
Atala fails to disclose that the measuring, by the circuit, a time-domain profile, and a frequency-domain profile of the uplink signal. However, in analogous art, Hannan discloses determines that the expected PIM tone exceeds the power threshold [time domain profile], the process moves to block 1230 and tests the bandwidth [frequency domain profile] and PIM detection metrics; see figure 12A numeral 1218. It is interpreted that the measurement of the time-domain profile and the frequency domain profile is performed either sequentially or simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the PAPR technique in order to monitor and manage interference so that wireless networks can provide services over their limited spectrum to meet consumer demands for speed, capacity, and quality; see ¶ 0005.


	Regarding Claim 4, Ayala fails to disclose that the performing comprises performing signal conditioning on the uplink signal according to the estimation. However, in analogous art, Lindoff discloses that the NW node (e.g. first NW node or second NW node) each may comprise a controller arranged to detect an inter-modulation interference level on the uplink carrier frequency band for a subset of stations of the set of stations; see figure 5 & ¶ 0050. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the mechanism for handling of the intermodulation interference in order to reduce the noise level of the affected receiver and increase the received SNR in the uplink; see ¶ 0006.

Regarding Claims 5 and 16, Ayala discloses that the estimation is based on measuring the one or more downlink signals (The process acquires Downlink Power Metric (DLPwr(i)) signal [downlink signal] for each cell [one or more]; see ¶ 0061. The process determines a set of Weighted DL Power (WDP) signals [estimation] from the individual downlink power signals [DPMwr] of the inventoried nearby (e.g., co-sited) cells; see figure 7 step 708 & ¶ 0063.).

Regarding Claim 6, Ayala fails to disclose that the performing further comprises performing signal conditioning on the uplink signal in a time domain. However, in analogous art, Lindoff discloses that the network node(s) may operate in time division duplex, TDD, frequency division duplex, FDD, and/or with carrier aggregation, wherein different relations may occur when a received channel may be interfered by inter-modulation from a transmitted channel in a network node site comprising a set of network nodes, i.e. one or more, capable of wireless communication with a set of stations for wireless communication; see ¶ 0038. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the mechanism for handling of the intermodulation interference in order to reduce the noise level of the affected receiver and increase the received SNR in the uplink; see ¶ 0006.

	Regarding Claim 7, Ayala fails to disclose that the estimation is determined from a power level of one or more spectral segments of the one or more downlink signals (The process acquires Downlink Power Metric (DLPwr(i)) signal [downlink signal] for each cell [one or more]; see ¶ 0061. The process determines a set of Weighted DL Power (WDP) signals [estimation] from the individual downlink power signals [DPMwr] of the inventoried nearby (e.g., co-sited) cells; see figure 7 step 708 & ¶ 0063.).

	Regarding Claim 8, Ayala fails to disclose that the estimation is determined from a peak-to-average power ratio of one or more spectral segments of the one or more downlink signals. However, in analogous art, Hannan discloses peak-to-average power ratio (PAPR) is a good statistic that can be used to identify the presence of intermodulation signal in the downlink; see ¶ 0043. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the PAPR technique in order to monitor and manage interference so that wireless networks can provide services over their limited spectrum to meet consumer demands for speed, capacity, and quality; see ¶ 0005.

	Regarding Claim 9, Ayala discloses that the estimation is determined from conditions in one or more spectral segments of the one or more downlink signals (The process acquires Downlink Power Metric (DLPwr(i)) signal [downlink signal] for each cell [one or more]; see ¶ 0061. The process determines a set of Weighted DL Power (WDP) signals [estimation] from the individual downlink power signals [DPMwr] of the inventoried nearby (e.g., co-sited) cells; see figure 7 step 708 & ¶ 0063.).

Regarding Claim 10, Ayala discloses that the estimation is determined from one or more spectral segments of the one or more downlink signals analyzed in a time domain (The process divide data into segments, each data segment corresponding to one of the local linear models; see figure 8 step 822. The process determines the local linear models for each Weighted DL Power (WDP) signals [downlink signals analyzed]; see figure 7 step 710 & ¶ 0071. Examiner note the prior art specification discloses that figure 8 is a subprocess of figure 7; see ¶ 0071.).

	Regarding Claim 11, Ayala discloses that analyzing signal transitions of the one or more spectral segments of the one or more downlink signals in the time domain (The process determines for each of the data segments whether the data segment is a high traffic segment or a low traffic segment [transitions]; see figure 8 step 824 & ¶ 0083. The identification of traffic levels in each segment may be made using, for example, downlink power DLPwr data for each segment; see ¶ 0083.).

	Regarding Claim 12, Ayala fails to discloses that comparing the time-domain profile and the frequency-domain profile against pre-determined profile thresholds However, in analogous art, Hannan discloses determines that the expected PIM tone exceeds the power threshold [time domain profile], the process moves to block 1230 and tests the bandwidth [frequency domain profile] and PIM detection metrics; see figure 12A numeral 1218. Furthermore, determine if the bandwidth and PIM detection metrics meet a threshold; see figure 12A numeral 1230. It is interpreted that the measurement of the time-domain profile and the frequency domain profile is performed either sequentially or simultaneously. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the PAPR technique in order to monitor and manage interference so that wireless networks can provide services over their limited spectrum to meet consumer demands for speed, capacity, and quality; see ¶ 0005.

	Regarding Claim 13, Ayala fails to disclose that the time-domain profile is determined according to a mean calculation of a magnitude and a power level of the signal, 
a median calculation of the magnitude and the power level of the signal, 
a peak calculation of the magnitude and the power level of the signal,
 a peak-to-average-power ratio calculation of the signal,
 a peak-to-average ratio magnitude calculation of the signal,
 or any combination thereof. However, in analogous art, Hannan discloses peak-to-average power ratio (PAPR) is a good statistic that can be used to identify the presence of intermodulation signal in the downlink; see ¶ 0043. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the PAPR technique in order to monitor and manage interference so that wireless networks can provide services over their limited spectrum to meet consumer demands for speed, capacity, and quality; see ¶ 0005.

	Regarding Claim 14, Ayala discloses obtaining downlink information associated with the one or more transmitters, wherein the generating comprises generating the estimation of the one or more downlink signals according to the downlink information of the one or more transmitters (The process acquires Downlink Power Metric (DLPwr(i)) signal [downlink signal] for each cell [one or more]; see ¶ 0061. The process determines a set of Weighted DL Power (WDP) signals [estimation] from the individual downlink power signals [DPMwr] of the inventoried nearby (e.g., co-sited) cells; see figure 7 step 708 & ¶ 0063.).

Regarding Claim 17, Ayala fails to disclose that the circuit comprises a remote radio unit and/or a baseband processor unit. However, in analogous art, Hannan detect interference in wireless systems from baseband signals communicated over a front-haul communication link (interface) between a baseband unit (BBU) and a remote radio head (RRH) in a distributed base station; see ¶ 0016. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the PAPR technique in order to monitor and manage interference so that wireless networks can provide services over their limited spectrum to meet consumer demands for speed, capacity, and quality; see ¶ 0005.

Regarding Claim 18, Ayala fails to disclose that the uplink signal is received via a cable conforming to a common public radio interface (CPRI) protocol, and wherein the generating and the detecting is performed based on signaling data samples conforming to the CPRI protocol. However, in analogous art, Hannan discloses that the detection mechanism works by extracting complex digitized signals from this interface, such as but not limited to a CPRI, OBSAI or ORI interface, and applying some signal processing and statistical algorithms to detect the presence of the interfering signal; see ¶ 0016. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the PAPR technique in order to monitor and manage interference so that wireless networks can provide services over their limited spectrum to meet consumer demands for speed, capacity, and quality; see ¶ 0005.

	Regarding Claim 20, Ayala discloses that the detecting comprises measuring a time-domain profile of the uplink signal (The process acquire data including an Uplink Interference Metric (UIM) signal [uplink signal] for the focus cell; see figure 8 step 832 & ¶ 0088.), and 
detecting the passive intermodulation interference by comparing a power level threshold to the time-domain profile (The process determines that interference detected at a cell C.sub.f is caused by PIM when ρ.sub.C.sub.f>ρ.sub.0. A PIMDA score ρ corresponds to the likelihood of PIM being the cause of the detected interference, with values of ρ closer to 1 indicating a higher likelihood, wherein ρ.sub.0. is a score threshold; see figure 8 step 836 & ¶ 0089.), and
 Ayala fails to disclose that the time-domain profile is determined according to a mean calculation of a magnitude and a power level of the signal,
 a median calculation of the magnitude and the power level of the signal,
 a peak calculation of the magnitude and the power level of the signal,
 a peak-to-average-power ratio calculation of the signal, 
a peak-to-average ratio magnitude calculation of the signal, or 
any combination thereof. However, in analogous art, Hannan discloses peak-to-average power ratio (PAPR) is a good statistic that can be used to identify the presence of intermodulation signal in the downlink; see ¶ 0043. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the PAPR technique in order to monitor and manage interference so that wireless networks can provide services over their limited spectrum to meet consumer demands for speed, capacity, and quality; see ¶ 0005.




Claim 2 and 3 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Ayala, Lindoff, Hanna, and further in view of Herrig et al. (Patent No.  US 6,591,108, hereinafter referred as Herrig).
	Regarding Claim 2, Ayala, as applied above, fails to disclose that the estimation is generated according to a rolling average of samples of the downlink signals. However, in analogous art, Herrig discloses moving averages of received signal strengths (MARSS) are updated for both the reverse and the forward links in reverse measurement entry 302 and forward measurement entry [downlink] 303, respectively; see figure 4 numeral 404 & column 6 lines 54-57. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the moving average technique in order to increase the number of subscribers that can be served by the cellular radio system; see column 3 lines 15-16.


	Regarding Claim 3, Ayala, as applied above, fails to disclose that the estimation is adjusted to mitigate time variances of the one or more downlink signals. However, in analogous art, Herrig discloses moving averages of received signal strengths (MARSS) are updated for both the reverse and the forward links in reverse measurement entry 302 and forward measurement entry [downlink] 303, respectively; see figure 4 numeral 404 & column 6 lines 54-57. The moving average of interference measurements adapts to slow (long-term) variations in system characteristics; see column 6 lines 19-20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayala passive intermodulation detection system with the moving average technique in order to increase the number of subscribers that can be served by the cellular radio system; see column 3 lines 15-16.


Response to Arguments
Applicant indicates that the cited portion of the prior art, individually or in combination, do not discloses the specific features of claim 1.
In particular, “measuring time-domain and frequency-domain profiles for the uplink signal, and further fails to disclose comparing characteristics of said profiles to an estimation of the one or more downlink signals.”. Applicant’s arguments with respect to claims amendments have been fully addressed in the rejection above.
In particular, “wherein the passive intermodulation interference is detected by the circuit based on a characteristic of the uplink signal from the time-domain profile and/or the frequency-domain profile interfered by one or more downlink signals generated by the one or more transmitters”. Examiner respectfully disagrees. Ayala discloses that the UIM signal, the set of WDP signals [one or more transmitter] will be used to generate the set of linear models used by the process 700 to detect PIM-caused interference; see ¶ 0070. It is noted that the limitation fails to explicitly describe the step to detect the passive modulation interference. Therefore, any process that determine the passive intermodulation modulation [detect PIM] characteristics using a uplink characteristic [UIM] and downlink signal [WDP] meet the claim scope.
For this reason discussed above, the claim is met by the prior art. Therefore, the claim rejections are maintained.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Abdelmonem et al. (US 2019/0052294) The prior art discloses measuring the time domain and/or frequency domain profile(s) of the received signal, comprised of the sum of the desired signal(s) and interfering signal(s); see ¶ 0256. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472